a negligence action to recover damages for personal injuries, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County, entered April 17, 1979, which is in her favor, in the principal sum of $2,250, upon a jury verdict (following an apportionment of the $4,500 verdict as to damages at 50% against plaintiff and 50% against defendant). Judgment reversed, on the law, and new trial granted limited to the issue of damages only, with costs to abide the event, unless, within 30 days after service upon defendant of a copy of the order to be made hereon, together with notice of entry thereof, defendant shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict as to damages to $10,000 and to the entry of an amended judgment in favor of plaintiff in the principal sum of $5,000 (following apportionment). In the event defendant so stipulates, then the judgment, as so amended and increased, is affirmed, without costs or disbursements. The verdict as to damages was inadequate to the extent indicated. Hopkins, J. P., O’Connor, and Weinstein, JJ., concur; Mangano, J., dissents and votes to affirm the judgment.